Miller, Judge,
dissenting in part.
I agree that the “lamp parts” in issue were properly classified by .the Customs Service under item 653.39 and that the Government’s motion for summary judgment should have been granted by the ■Customs Court. The two “additional points” made by Judge Lane in his concurring opinion are persuasive'.
Bruckmann’s cross-appeal should be dismissed as untimely under 28 USC 2601. Rule 4(a) of the Federal Rules of Appellate Procedure does not apply to appeals from the Customs Court, but specifically ¡applies to appeals “from a district court,” thus:
(a) Appeals in Civil Cases. In a civil case ... in which an appeal is permitted by law as of right from a district court to a court of appeals the notice of appeal.required by Rule 3 shall be filed with the clerk of the district court within 30 days of the date of the entry of the judgment or order appealed from; but if the United States or an officer or agency thereof is a' party, the notice of appeal may be filed by any party within 60 days of such entry. If a timely notice of appeal is filed by a party* any other party may file a notice of appeal within 14 days of the date on which the first notice of appeal was filed, or within the time otherwise prescribed by this subdivision, whichever period last expires.
Upon a showing of excusable neglect, the district court may extend the time for filing the notice of appeal by any party for a period not to exceed 30 days from the expiration of the time otherwise prescribed by this subdivision. Such an extension may be granted before or after the time otherwise prescribed by this subdivision has expired; but if a request for an extension is made *97after such time bas expired, it shall be made by motion with such notice as the court shall deem appropriate. [Emphasis added.]
Therefore, the matter quoted by the majority opinion relating to the-14-day period following the filing of the first notice of appeal is not -applicable to an appeal from the Customs Court.
Even though, as the majority opinion- states, the CCPA rules-“contemplate cross-appeals,” a CCPA rule cannot enlarge the statutory period provided by 28 USC 2601. Fed. R. App. P. 26(b); Seneca Grape Juice Corp. v. United States, 61 CCPA 118, 492 F. 2d 1235 (1974).